Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Rebollo López.
No es menester devolver el caso al tribunal de instancia para ventilar si el contrato de arrendamiento entre Empre-sas Yogui, Inc. y Nerashford Development Corporation (en adelante Nerashford) es ordinario o extraordinario, pues cuando se presentó la demanda de expropiación y se de-cretó judicialmente la incautación, éste no había comenzado. Por ende, cualquier compensación en beneficio de Empresas Yogui, Inc. sería improcedente por especulativa. Veamos.
*821h — i
El 7 de agosto de 1974 la Junta de Gobierno de la Ad-ministración de Terrenos de Puerto Rico, mediante la Re-solución Núm. 356, autorizó a su Director Ejecutivo a ad-quirir fincas y propiedades cuyo valor no excediera cuatrocientos cincuenta mil dólares ($450,000) y no fuesen utilizadas para uso intensivo agrícola e industrial. Así in-vestido, el Director Ejecutivo comenzó los trámites en la Junta de Planificación (en adelante Junta) para expropiar mil doscientos cinco (1,205) metros cuadrados propiedad de Nerashford ubicados entre las avenidas Ashford y Magdalena en el Condado, zona conocida como “Las Nereidas”. El 21 de marzo de 1982 la Junta aprobó la expropiación (Caso Núm. 81-18-A-531-EPA). Posteriormente, el 5 de febrero de 1985, mediante una escritura pública, Nerashford y Land & Lease Development Corp. otorgaron un contrato de arrendamiento sobre dicho terreno con una duración de veinticinco (25) años y que “comenzará seis (6) meses des-pués de la fecha de otorgamiento de la escritura, y finali-zará en igual día y mes al cumplirse los veinticinco (25) años pactados”. (Énfasis suplido.) Anejo B, pág. 1. Se pactó un canon anual de noventa mil dólares ($90,000) que había de pagarse en mensualidades de siete mil quinientos dóla-res ($7,500). La arrendataria tenía potestad para sub-arrendar el inmueble siempre que construyera “una es-tructura de aproximadamente [t]res [m]il (3,000) pies cuadrados donde habilitará un local comercial en el que instalará y operará un establecimiento para el expendio de alimentos rápidos (‘Fast Foods’) de su cadena de estableci-mientos en Puerto Rico bajo el nombre de ‘The Golden Skillet’, que es el negocio principal al cual se dedica la [arrendataria]”. íd., págs. 3-4. Además, la arrendataria te-nía derecho a ejercitar durante los primeros cinco (5) años una opción de compra. El contrato quedaría sin efecto de no obtener la arrendataria el permiso de construcción *822necesario. La escritura fue debidamente inscrita en el Re-gistro de la Propiedad.
Enfatizamos que las partes vislumbraron una posible expropiación, y a tal efecto consignaron:
En caso de que la propiedad arrendada sea expropiada bajo poder gubernamental, este arrendamiento expirará en el día en qué se efectúa la expropiación y la Arrendataria quedará rele-vada de cualquier responsabilidad bajo este contrato que surja con posterioridad a dicha fecha.
Si la expropiación es parcial y el remanente de la propiedad no sea adecuado para el uso dado hasta ese momento por la Arrendataria, la Arrendataria podrá dar por terminado este contrato de arrendamiento dentro de treinta (30) días después de haber sido notificada por la Arrendadora la expropiación.
Cuando ocurra una expropiación parcial, pero el contrato no se de por terminado, entonces este contrato de arrendamiento continuará en toda su fuerza y vigor en cuanto a la porción no expropiada y la renta a pagarse para el remanente del término será reducida y ajustada en base a[sic] la porción del terreno y estructura expropiada al total de terreno y estructura antes de la expropiación.
En todo caso de expropiación, tanto la Arrendadora como la Arrendataria estarán libres para reclamar en contra de la au-toridad expropiante la suma de los daños sufridos por cada una respectivamente como resultado de dicha expropiación. En todo caso la Arrendataria tendrá derecho a ser compensada por el costo no depreciado de las estructuras o mejoras realizadas por dicha Arrendataria, las cuales se entenderán que son deprecia-das en línea recta a través del período de duración comprendida desde la terminación de la construcción o mejora hasta la ter-minación pactada del presente contrato. (Énfasis suplido.) Anejo B, págs. 11-12.
El 20 de agosto de 1985 Nerashford, Land & Lease Development Corp., Empresas Yogui, Inc. y el Sr. Radamés Matos y su esposa otorgaron un Acta Aclaratoria y de Mo-dificación de Escritura de Arrendamiento. En ésta expusie-ron que el señor Matos era presidente de Empresas Yogui, Inc. y ésta, a su vez, mandante de Land & Lease Development Corp. Además, estipularon que el contrato de arren-damiento lo había hecho Land & Lease Development Corp. *823para beneficio de Empresas Yogui, Inc., siendo ésta la ver-dadera arrendataria.
Entre otras cosas, el Acta dispuso:
(c) El término del arrendamiento comenzará un año, [y] cua-tro meses después del otorgamiento de la Escritura de Arrendamiento. Durante los últimos cuatro (4) meses de dicho período se le pagará una renta de Dos Mil Dólares ($2,000.00) mensuales a la arrendadora. (Énfasis suplido.) Anejo C, pág. 6.(1)
El 25 de marzo de 1986 el Estado incoó la petición de expropiación, esto es, setenta y dos (72) días antes de que entrara en vigor el arrendamiento pactado. Como compen-sación, depositó trescientos ochenta y ocho mil dólares ($388,000). El 2 de abril el Tribunal Superior, Sala de San Juan (Hon. Carlos Polo, Juez) decretó la incautación y otorgó al Estado el título absoluto. El 12 de marzo de 1992 dicho foro (Hon. Ángel González Román, Juez) concluyó que el contrato de arrendamiento mencionado era extraor-dinario y compensable en el procedimiento de expropiación. Sin éxito, la Administración de Terrenos de Puerto Rico pidió reconsideración. Ante un certiorari, la Mayoría hoy ordena devolver el caso al foro de instancia para que se presente la prueba y dilucide si el contrato es extraordinario y, de probarse, se compense a la arrendataria. Disentimos.
1 — 1 h-I
El Art. 1433 de nuestro Código Civil establece que ‘ [e]n el arrendamiento de cosas, una de las partes se obliga a dar a la otra el goce o uso de una cosa por tiempo determi-nado y precio cierto”. (Énfasis suplido.) 31 L.P.R.A. see. 4012. Además, en las obligaciones a plazo, el tiempo de duración comienza una vez llegue un evento determinado, *824como lo sería un día. Art. 1078 del Código Civil señala, en lo pertinente:
Las obligaciones para cuyo cumplimiento se haya señalado un día cierto, sólo serán exigibles cuando el día llegue. 31 L.P.R.A. see. 3061.
Las obligaciones a plazo se han definido como “aquellas cuyos efectos han de comenzar o han de cesar en un mo-mento futuro y que ha de producirse necesariamente”. J. Puig Brutau, Fundamentos de Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1988, T. II, Vol. I, pág. 112. Presentan la característica de que “nace[n] desde el momento en que se celebra el acto constitutivo; el plazo sólo influye en ella determinando, en cuanto al principio o en cuanto al fin, la duración de sus efectos”. F. Puig Peña, Tratado de derecho civil español, 2da ed., Madrid, Ed. Rev. Der. Privado, 1974, T. IV, Vol. 1, pág. 137.
HH HH h-H
En el caso de autos el contrato de arrendamiento estaba sujeto al plazo inicial de 5 de junio de 1986, fecha cuando comenzaría. La expropiación se efectuó el 25 de marzo de 1986, antes de que llegara ese plazo; por ende, los efectos del contrato nunca comenzaron. En estas circunstancias, el Estado no tiene que compensar a la arrendataria Empre-sas Yogui, Inc. Incluso, se acordó que, de expropiarse el terreno, ese día expiraría el contrato. Obviamente, el con-trato expiró antes de que llegara el plazo pactado para comenzar.
La sentencia mayoritaria presupone erróneamente la existencia del contrato; devuelve el recurso para que se determine si es ordinario o extraordinario. En virtud de ese mandato, de probarse extraordinario, impondríamos a la Administración la absurda e injusta obligación de pagar por una ganancia especulativa que la arrendataria espe-*825raba obtener una vez llegara el plazo cuando comenzaría el arrendamiento, se construyera el edificio y se subarrenda-ran las facilidades para establecerse varios locales de co-mida rápida que se esperaba que realizaran operaciones en el lugar.
Ello es contrario a la norma imperante de que cuando el Estado expropia, lo procedente es compensar por el valor de la propiedad al momento de la incautación, más los in-tereses correspondientes. Pamel Corp. v. E.L.A., 124 D.P.R. 853 (1989). Aquí, como el arrendamiento no había surtido efecto —a la fecha de la expropiación no había llegado el plazo pactado— éste no es compensable como un interés que gravaba la propiedad. Recuérdese que las partes varia-ron en dos (2) ocasiones la fecha cuando comenzaría el arrendamiento; en ambas establecieron el comienzo en mo-mentos futuros determinables aparentemente especulando sobre la fecha de la expropiación que sabían ocurriría.
IV
La Mayoría del Tribunal realiza una ingeniosa pero errónea “lectura integral” de la cláusula contractual antes citada que, en lo pertinente, dispone:
En todo caso de expropiación, tanto la Arrendadora como la Arrendataria estarán libres para reclamar en contra de la Au-toridad expropiante la suma de los daños sufridos por cada una respectivamente como resultado de dicha expropiación. En todo caso la Arrendataria tendrá derecho a ser compensada por el costo no depreciado de las estructuras o mejoras realizadas por dicha Arrendataria, las cuales se entenderán que son deprecia-das en línea recta a través del período de duración comprendida desde la terminación de la construcción o mejora hasta la ter-minación pactada del presente contrato. (Enfasis suplido.) Anejo B, pág. 12.
Resulta claro que en esta cláusula ambas partes contra-tantes acordaron poder cobrarle al Estado, como entidad expropiante, en la eventualidad en que sufrieran daños *826como resultado de la expropiación. Ignorando su sentido literal y espiritual, la Mayoría aduce que “[mjediante esta disposición, Nerashford —la dueña de la finca— reconoce el derecho de Yogui —la arrendataria— a hacer uso del derecho que le asiste a participar, de acuerdo con las nor-mas fijadas por nuestro ordenamiento, de la justa compen-sación que el Estado deposite”. (Énfasis suplido.) Opinión mayoritaria, pág. 816. Existe una diferencia marcada en-tre la reclamación de daños que autoriza el contrato y el cobro de su participación en la justa compensación consig-nada, según sostiene la Mayoría; son dos (2) conceptos dis-tintos que no se pueden confundir. No hay prueba de que la expropiación causara daños a Empresas Yogui, Inc.; tam-poco que hubiera realizado las “mejoras o estructuras” ex-presadas en el contrato. Para colmo, la Mayoría ignora que esta disposición contractual nunca estuvo vigente, pues el contrato estaba señalado para comenzar en una fecha que resultó ser posterior a la expropiación.
Por otro lado, rechazamos el análisis estrictamente teó-rico, ajeno a la realidad fáctica, que esboza la Mayoría al disponer que corresponde al foro de instancia determinar “si este arrendamiento aumenta el valor de la finca para un posible comprador, debido a lo alto del canon que el nuevo dueño percibiría y a la solidez económica del arrendatario”. (Énfasis suplido.) Opinión mayoritaria, pág. 819. Una vez más, la Mayoría entra en el campo de lo conjetural. ¿Cómo exigirle al tribunal de instancia que es-time si el arrendamiento aumentó el valor de la finca? ¿Cómo olvidar que nunca surtió efectos? ¿Cuál canon el “nuevo dueño” de la finca, es decir, el Estado, percibirá si éste no la dedicó al negocio de alquileres? Y, finalmente, ¿quién es el arrendatario con gran “solidez económica” que ayudará a aumentar el valor de la finca?
Es obvio que la Mayoría se ha adentrado en un análisis teórico y abstracto, sustrayéndose del marco real dentro del cual se efectuó la expropiación. Además, olvida que *827quien expropió fue el Estado y éste no sustituyó a Neras-hford en su carácter de arrendador. El contrato no había entrado en vigor, por lo que Nerashford nunca fue arren-dador; el Estado tampoco decidió dedicar la propiedad al negocio de alquileres.
Recapitulando, como el arrendamiento no había comen-zado a la fecha de la expropiación, disentimos. La reclama-ción de Empresas Yogui, Inc. por el beneficio económico que alegadamente dejaría de percibir por motivo de la expro-piación es de índole especulativa.
Además, conociendo una posible expropiación, las par-tes pactaron que la arrendataria Empresas Yogui, Inc. sólo tendría derecho a reclamar a la autoridad expropiante el costo no depreciado de las estructuras o mejoras reabzadas por ella. Surge de la prueba que a la fecha de la expropia-ción no se había construido el edificio en “Las Nereidas”. No hay razón válida en derecho para ordenar la compensación. La opinión mayoritaria es un buen ejemplo de academicidad.

 Vale señalar la diferencia de cinco mil quinientos dólares ($5,500) entre este canon y el pactado a pagarse durante la vigencia del contrato.